Citation Nr: 0634095	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-41 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals, head injury, 
with resultant headaches and neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from June 1943 to July 1945.

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted claims of service connection for 
bilateral sensorineural hearing loss and tinnitus and denied 
a claim of entitlement to service connection for residuals, 
head injury,  with resultant headaches and neck injury.  

For good cause shown, this case has been advanced on the 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The appellant's service medical records show that was 
treated for recurring headaches while in service, but that he 
did not experience them prior to being in service.  His 
available post-service medical records demonstrate that he 
has been consistently treated for these headaches since his 
discharge from service.

2.  The appellant was reassigned to a Quartermaster's unit 
because of his frequent and repeated appearances at sick call 
due to complaints of headaches.  He ultimately received a 
medical discharge from service with a diagnosis of 
neuropsychosis, with headaches as the primary medical 
symptom.

3.  The appellant was assigned to a combat unit and served in 
combat while in service and served in combat, during which 
time he operated as both an assistant driver and as a gunner.

4.  Although there is no medical evidence that the appellant 
received a head or neck injury while in service, the 
appellant was assigned to a combat unit and served in combat 
and the circumstances of his claimed injuries are consistent 
with the circumstances, conditions, and hardships of such 
service.

5.  There is evidence that the appellant experiences 
headaches as the residual of a neck injury that is 
etiologically linked to service.


CONCLUSION OF LAW

Service connection for headaches as residual of a neck injury 
is established.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2004 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate 


the claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The June 
2004 letter was issued prior to the initial adjudication of 
the claim in August 2004, and there is therefore no 
prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As will be discussed below, the Board is granting 
the appellant's claim for service connection for residuals of 
a head injury with resultant headaches and neck injury.  The 
Board acknowledges that the appellant was not provided with 
notice of the type of evidence necessary to 


establish a disability rating or an effective date for that 
award.  Despite the inadequate notice, however, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision, as the RO will be responsible 
for addressing any notice defect with respect to the rating 
and the effective date elements when effectuating the Board's 
decision.  See Bernard, supra.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service medical 
records, and the results of several VA examinations, with the 
most recent taking place in June 2004.  The appellant was 
afforded the opportunity for a hearing before either a member 
of the Board or the RO, but did not request one.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must 


review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).



The appellant claims that he suffers as the result of his 
active combat during service, particularly an incident that 
occurred while he was stationed in Saipan, Japan.  As he 
describes this incident in his July 2006 statement, the tank 
he was in was destroyed by a magnetic mine which was placed 
on top of the tank by an enemy combatant, and he was 
subsequently struck in the back of the head and neck by 
debris from the resulting explosion.  At the time, his only 
injury was a bump on the head, which lasted for a few days.  
However, since that time, he has complained of painful 
headaches, with radiation of the pain into his neck and back.  

His service medical records do not show any evidence of this 
incident or the bump on the head.  However, they do show a 
history of complaints of continuous, persistent, severe 
headaches since approximately June 1944.  He was ultimately 
diagnosed with psychoneurosis, characterized almost solely by 
the presence of headaches, and was given a medical discharge 
from service when he was unable to perform his duties as a 
member of a Quartermaster unit.

The relevant statute, 38 U.S.C.A. § 1154(b), specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection of a disease or 
injury.  See Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994).  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.



In June 2004, after a review the appellant's claim file and 
examining the appellant, a VA examiner determined that it was 
as likely as not that his headaches were the result of his 
cervical spine injury, which was as likely as not service 
connected from the incident with the tank as reported by the 
appellant, and consistent with the appellant's 2006 
statement.  The examiner also specifically noted that he had 
tried to reconcile the multiple entries and diagnosis of 
psychoneurosis with the appellant's appearance, conversation, 
demeanor, and lack of history of anxiety or tension, lack of 
sleep problems, and his "excellent" adjustment to life 
after his military service in several careers.  He opined 
that it was inconsistent that the appellant's headaches had 
any relationship to psychoneurosis and that they instead were 
related to his cervical spine injury, as stated by the 
appellant.

Here, there is a preponderance of positive evidence regarding 
the material issue of whether the appellant's headaches, 
claimed as a residual of an inservice neck injury, are 
related to his in service complaints of headaches.  The 
appellant's service records show that he was assigned, 
however briefly, to a combat unit and was an assistant tank 
driver and gunner during combat in Japan during World War II.  
The available evidence appears to be consistent with the 
circumstances, conditions or hardships of such service, even 
without an official record of the event.  After resolving any 
doubt in the veteran's favor, it appears that the appellant's 
description of events is sufficient to show an injury that 
occurred in service.  Accordingly, the Board shall give the 
benefit of the doubt to the appellant and resolve the issue 
of service connection for headaches as the residual of an 
inservice neck injury in his favor.  To deny a claim on its 
merits, the evidence must preponderate against the claim, and 
that requirement is not met in this case.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  A finding of service connection for this condition is 
therefore warranted.  The competent medical evidence does not 
provide a nexus between any disorder other than headaches and 
military service.  The June 2004 VA examiner's opinion did 
not identify the presence or etiology of any other head or 
neck injury residuals.  Accordingly, the Board's grant of 
service connection herein is limited to headaches.




ORDER

Entitlement to service connection for headaches as the 
residual of an inservice neck injury is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


